Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2020

                                      No. 04-20-00234-CV

                                Kyle BRATTON,
                                    Appellant
                                       v.
                HOLT TEXAS, LTD D/B/A Holt CAT and D/B/A Sitech-Tejas,
                                    Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI05583
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due on September 16, 2020. Before the deadline, this
Court requested a response to Appellee’s motion to reconsider and to dismiss the appeal for want
of jurisdiction. Appellant filed a motion for extension of time to file his brief until October 16,
2020. See TEX. R. APP. P. 38.6(a). Appellant also requested an extension of time to September
21, 2020 to file the response to Appellee’s motion to reconsider and to dismiss the appeal.
       Appellant’s motion is GRANTED. The response to Appellee’s motion to reconsider and
to dismiss the appeal is due on September 21, 2020. Pending the outcome of Appellee’s motion,
Appellant’s opening brief is due on October 16, 2020. See id.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                      Clerk of Court